Horton, C. J.,
concurring: Upon the record as presented to us, the question in my opinion for consideration is, not whether Edwin C. Walker and Lillian Harman are married, but whether in marrying, or rather in living together as man and wife, they have observed the statutory requirements. The language of the statute is: “The marriage relation shall only be entered into, maintained or abrogated as provided by law;” and “Any persons living together as man and wife within this state, without being married, shall be deemed guilty of a misdemeanor.” (Comp. Laws of 1879, ch. 61, §12.) My construction of these provisions is, that a ceremonial marriage must be celebrated in conformity therewith, and that any persons living together as man and wife, without being married according to these directions, are liable to the penalty thereof. I do not say, nor do I intend to intimate, that a “ consensual marriage” is not valid; but the legislature has the right to require parties assuming the marriage relation to have the marriage entered into publicly, and a record made of the same. This I think is the purpose of the statutory regulations.
Whatever commands the state may give respecting a formal marriage, the courts usually hold a marriage at common law to be good, notwithstanding the statute, unless it contains express words of nullity; yet persons who marry without conforming to the statutory regulations may be punished, although the marriage itself be valid. The consequences of marriage as to conjugal rights and the rights of heirs are so momentous that the interests of society may properly require a witness to the marriage, and a record of its acknowledgment; this much is required in the acknowledgment and registration of an ordinary conveyance of real estate. If there be no registration, no officiator, and no eye-witness of the marriage, the woman is placed at the mercy of the man, who may deny the “consensual relation” and repudiate her; and on the other hand a man may be blackmailed by an adventuress, who may de*309clare there was a “consensual marriage” when there was none; therefore the statute requiring the registration and acknowledgment of marriage is for the benefit of the parties, as well as their heirs. No man who desires in good faith to make a woman his wife will object to obtaining a marriage license, going before some person authorized to perform the marriage ceremony, and acknowledging the marriage. The fees for a marriage license and its return are only two dollars. The acknowledgment of the marriage relation may be made for a trifling sum, unless the parties voluntarily donate a liberal fee.
As a rule, I do not think that any woman who has reached the years of discretion, and has a full appreciation of the marriage relation, will demur when it is proposed to clothe her matrimonial association-with the forms of law. If the man objects to having his marriage public, he tacitly admits that he intends to cheat her whom he has privately promised to make his wife. It is only just that the acknowledgment and registration of the marriage relation should not be left to the whim and caprice of the parties, because no transaction in the life of a man or a woman is more important, or fraught with more significant consequences; and society is supremely interested in having a marriage entered into publicly, and to have a record thereof.
But counsel claim that Edwin C. Walker and Lillian Harman should not be imprisoned on account of their non-observance of the statutory provisions regarding marriage, upon the ground that the statute “is an interference with their conscience,” and therefore unconstitutional. (Bill of Rights, § 7.) The assertion that the acknowledgment and registration of a marriage conflicts with any right of conscience, is wholly without foundation. The provisions of the act relating to marriage no more infringe the state constitution than does the law regulating the acknowledgment and registration of real-estate conveyances, chattel mortgages, etc.; in fact, but little more ceremony is required for the one than for the other. The statute does not demand that the marriage ceremony shall *310be regarded as a religious sacrament; no recognition of tbe pope, or the church of Rome, or any minister, priest, church, religion, or superstition, is required; no intervention of a person in “holy orders” is requisite. The marriage does not have to be celebrated in any church, chapel, or other religious or public edifice. A probate judge or a justice of the peace may solemnize the marriage, and this may be done at the home of the parties, in the office of the official, or any other place the parties may select. The ceremony, if the parties so desire, may consist in the simple presentation to the official of the marriage license and a request that he take cognizance of the mutual engagement of the parties to assume the marriage relation. No special form or solemnization is prescribed or demanded.
Instead of permitting the man, as in olden times, to go to the house where his betrothed resides, and lead her away to his own house, and call her his wife, and live with her as his wife, the statute requires the man and wife, if they are to live together in the marriage relation, to obtain a license at the office of the probate judge, and have their mutual engagement acknowledged before some authorized person. The license after the marriage is to be returned to the office of the probate judge, and the registration thereof becomes public. If the parties in this case preferred to enter into the marriage relation without any religious or other elaborate ceremony, they could have done so within the terms of the statute, by obtaining a license and going quietly before some justice of the peace, and had their marriage relation there witnessed and acknowledged. They might have had as much ceremony, or as little, as they chose.
I cannot understand how the provisions of the statute can be truthfully denounced a “monstrosity,” or in what way the “sacred liberty” or “the personal rights” of the parties are infringed. If Lillian Harman desires to retain her own name, I can perceive no objection to her doing so. There is nothing in the statute justifying a man in being guilty of cruelty, *311or other inhuman or brutal conduct, toward his wife, and the wife does not merge her individuality as a legal person in that of her husband.
The constitution and statutes of Kansas are very liberal in recognizing the rights and privileges of women. Marriage involves neither the assumption of indebtedness nor the acquisition of property; a married woman may contract and be contracted with concerning her separate real and personal property, sell, convey, and incumber the same; sue and be sued with reference thereto, in the same manner, and to the same extent, and with like effect, and as freely as any other person may in regard to his or her real or personal property. She may purchase personal property from her husband, perform labor and services on her sole and separate account, and make the earnings therefrom her sole and separate property; she has the same control of her person and property as her husband; she has the same rights as to the nurture, education and control of her children, and also the same rights in the possession of the homestead. (Knaggs v. Mastin, 9 Kas. 532; Tallman v. Jones, 13 id. 438; Going v. Orns, 8 id. 85; Larimer v. Kelley, 10 id. 298; Butler v. Butler, 21 id. 526.) She may participate in all city elections, attend caucuses, nominate candidates, and vote for such persons and principles as her judgment dictates. In fact, in Kansas a woman is in nearly all matters accorded civil and political equality with man; she is not his servant nor his slave. Here, the sexes may harmonize in opinion, and cooperate in effort; here, woman is no longer subordinate to man, but the two are coordinate together; here, the burden of a common prejudice and a common ignorance against woman has been -wholly removed; here, the tyranny which degrades and crushes the' wives and mothers in other countries, no longer exists; here, the coveted rewards of life forever forbidden them in some of the states, are within their reach; here, a fair field for their genius and industry is open, and womanhood, with the approbation of all, may assert its divinely-chartered rights, and fulfill its noblest duties.
If Edwin C. Walker and Lillian Harman are suffering im*312prisonment, it is because they have willfully and obstinately refused to conform to the simple and inexpensive regulations of the statute directing marriage. In their non-observance of these regulations they have exhibited neither good sense nor sound reason. For purposely and publicly defying the law enacted for their benefit and the benefit of their offspring, if they shall have any, they are now punished; and if they persist in the future in living together as man and wife without complying with the statute, they deserve, and undoubtedly will receive, further punishment, if criminal proceedings be instituted against them. They can at any time easily procure a license to marry, go before an officer and acknowledge their marriage; and then they will become, within all of the terms of the statute, husband and wife. Then over their union there can be no contention. Then the wife may be to the husband, in law and in deed,
“A guardian angel o’er his life presiding,
Doubling his pleasures, and his cares dividing.”